        IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH


 CARL MACK COURTNEY JR.,

                        Plaintiff,                         MEMORANDUM DECISION &
                                                           ORDER GRANTING MOTION
 v.                                                       FOR RELIEF FROM JUDGMENT

 RYAN ARBON et al.,                                             Case No. 1:20-CV-118 TC

                        Defendants.                            District Judge Tena Campbell




       On September 14, 2020, Plaintiff was ordered to within thirty days file an initial partial

filing fee (IPFF) of $25.93 and consent for collection of the remaining fee in increments from

Plaintiff’s inmate account. (ECF No. 3.) After Plaintiff did not pay his IPFF by November 18,

2020, the Court ordered him to show cause why his case should not be dismissed. (ECF No. 12.)

Finally, on February 1, 2021, Plaintiff still had not paid his IPFF so the Court dismissed this

case. (ECF No. 14.)

       On May 4, 2021, Plaintiff filed a motion to vacate, (ECF No. 16), the dismissal order,

(ECF No. 14), and allow the filing of an amended complaint, (ECF No. 16-1). He has also paid

his IPFF. (ECF No. 18.)

       The Court construes Plaintiff’s motion as one for relief from judgment under Fed. R. Civ.

P. 60(b)(1). Federal Rule of Civil Procedure 60(b)(1) states: “On motion and just terms, the court

may relieve a party . . . from a final judgment, order, or proceeding for the following reasons: . . .

mistake, inadvertence, surprise, or excusable neglect . . . . " Fed. R. Civ. P. 60(b)(1).
On the basis of excusable neglect, IT IS ORDERED that:

(1) Plaintiff’s post-judgment motion is GRANTED. (ECF No. 16.)

(2) The dismissal order and judgment are VACATED. (ECF No. 14-15.)

(3) Plaintiff’s amended complaint shall be filed. (ECF No. 16-1.)

       DATED this 6th day of July, 2021.

                                     BY THE COURT:



                                     JUDGE TENA CAMPBELL
                                     United States District Court




                                                                     2
